Case 2:20-cv-03890-JS-AKT Document 17 Filed 02/12/21 Page 1 of 3 PageID #: 84



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
TOREY MOWATT,

                        Plaintiff,
                                               MEMORANDUM & ORDER
           -against-                           20-CV-3890(JS)(AKT)

COUNTY OF NASSAU, JOHN DOES 1-10,
JANE DOES 1-10, all whose true names
are unknown,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:          Torey Mowatt, pro se
                        37 Wilson Avenue
                        Deer Park, New York 11729

For Defendants:         No appearances.

SEYBERT, District Judge:

           Pursuant to the Court’s January 8, 2021 Order (see ECF

No. 13), Torey Mowatt (“Plaintiff”), acting pro se, has timely

filed an Amended Complaint against the County of Nassau (“the

County”) and several unidentified individuals alleged to work at

the   Nassau   County   Correctional     Center   (“John/Jane    Does”   and

collectively, “Defendants”).         Upon review of said filing, the

Court ORDERS SERVICE of the Amended Complaint by the United States

Marshals Service (“USMS”) in accordance with 28 U.S.C. § 1915(d).

However, the USMS will not be able to effect service of the

Summonses and the Amended Complaint on the unnamed Defendants


                                     1
Case 2:20-cv-03890-JS-AKT Document 17 Filed 02/12/21 Page 2 of 3 PageID #: 85



without    more    information.        The   Second   Circuit   has    held    that

district courts must provide pro se litigants with reasonable

assistance    in    investigating      the   identity   of   such     “John    Doe”

defendants.       See Valentin v. Dinkins, 121 F.3d 72, 75B76 (2d Cir.

1997).

            Accordingly, IT IS HEREBY ORDERED that:

     (1)    The Clerk of the Court serve a copy of the Amended

            Complaint,      together    with   this   Order,    on    the   Nassau

            County Attorney;

     (2)    The Nassau County Attorney (a) attempt to ascertain the

            full    names   of   the    unidentified    Defendants,      who    are

            alleged to be employed by Nassau County and/or to work

            at the Nassau County Correctional Center and to have

            interacted with Plaintiff on or about May 23, 2020, May

            28, 2020, and July 2 or 3, 2020, as described in the

            Amended Complaint; and (b) within thirty (30) days of

            the date that this Order is served upon her, provide the

            Court and Plaintiff with the names and addresses where

            these unidentified Defendants can be served; and

     (3)    Once the information described in paragraph (2), above,

            is provided to the Court by the Nassau County Attorney’s

            Office:



                                         2
Case 2:20-cv-03890-JS-AKT Document 17 Filed 02/12/21 Page 3 of 3 PageID #: 86



            (i)     Plaintiff’s Amended Complaint shall be deemed

                    amended    to   reflect    the   full   names   of   the

                    John/Jane Doe Defendants; and

            (ii)    Summonses shall be issued as to all Defendants,

                    and the USMS shall serve them.

NOTE:    The Nassau County Attorney need not undertake to defend or

indemnify the John/Jane Doe Defendants at this juncture.                 This

Order merely provides a means by which Plaintiff may properly name

and serve said Defendants as instructed by the Second Circuit in

Valentin.

            Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies

that any appeal from this Order would not be taken in good faith,

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

            The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff at his address of record and to

the Nassau County Attorney.


                                         SO ORDERED.

                                         /s/ JOANNA SEYBERT
                                         JOANNA SEYBERT, U.S.D.J.

Dated:      February 12, 2021
            Central Islip, New York


                                     3
